Appellant complains herein that it is not shown by the proof that the defendant and "Slim" are one and the same person. He does admit that the State's witness did state that he knew the defendant and saw him in his place of business in Crosbyton on a certain date, and on that date the witness brought a quart of whisky and paid "Slim" $12.00 therefor. The witness then detailed where "Slim" was sitting and how he purchased such whisky from "Slim."
Appellant was charged as W. R. (Slim) Woods, his name thus written in the complaint and information, and a request for a peremptory instruction is signed by W. R. (Slim) Woods, and we think it to be reasonably plain that he was sometimes referred to as the defendant and sometimes as "Slim."
We think the question of venue was properly disposed of in our original opinion.
The motion will be overruled. *Page 523